Order entered July 16,1969, granting visitation rights to the relator, unanimously reversed on the law and the writ of habeas corpus dismissed, without costs and without disbursements. In this proceeding relator, the maternal grandmother of an infant who is in the custody of her natural father, sought custody or visitation rights. The request for custody was thereafter withdrawn. Previously, the infant’s mother, by written consent, voluntarily relinquished custody of the child to the father, subsequent to the said mother’s divorce and remarriage. Section 72 of the Domestic Relations Law permits a grandparent to apply for a writ of habeas corpus to obtain visitation rights with a child where the parent or parents of such child are deceased. Statements of relator and her counsel *527indicate clearly that the natural mother is alive. There is insufficient to confer authority upon the court to grant the relief sought. Additionally, the record is inadequate to persuade that such visitation would necessarily be in the best interests of the child. Accordingly, the order is reversed and the writ dismissed. Concur—- Stevens, P. J., McGivern, Markewich and Steuer, JJ.